On June 21, 1938, Owen Bell, Albert Oliver and Hurley Manning were informed against by the County Solicitor of Duval County, Florida, charging that the defendants wilfully and maliciously maimed and disfigured a steer, the property of W.J. Bell. The defendants were arraigned on the information and each entered a plea of not guilty. A severance was granted and Albert Oliver and Hurley Manning were placed upon trial, convicted, and each sentenced to the State Prison. An appeal has been perfected to this Court and a number of assignments are argued for a reversal.
The evidence shows that the owner of the cattle and plaintiffs in error lived in the vicinity of Baldwin, Duval County, Florida; the defendants informed against took a Ford car and went to the pasture where the cattle of W.J. Bell ranged, after dark, and shot the steer in question; the gun was a single barrel shot gun, and the report was identified as a shot gun, and also the report thereof was located in the vicinity where Bell's cattle ranged. The defendants were located by the officers and witnesses as they traveled on the highway with the Ford car and were taken into custody. One of the defendants testified as to his part in the crime and detailed the part performed by the other two defendants.
The defendants contended that they owned cattle ranging in the vicinity where the steer was shot, and admitted the shooting, but claimed that the animal shot was the property of one of the defendants. It is unnecessary to set out the evidence as disclosed by the record or to follow the different assignments of error argued in the briefs. The *Page 654 
jury below, from the evidence adduced, could not have found any other verdict than was presented in the lower court. The charges of the court have been examined, objections to the admissibility of evidence likewise have been considered and the entire record reviewed, and we fail to find error therein.
The judgment appealed from is hereby affirmed.
WHITFIELD, P. J., and BROWN, J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.